Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               Case No.

  WALKER MACMILLAN,

          Plaintiff,

  v.

  PIZZA CONNECTION, INC., a Florida profit corporation,
  STEPHANIE SETTICASI, individually,
  and STEVE SETTICASI, inividually,

        Defendants.
  ______________________/

                                           COMPLAINT

          COMES NOW the Plaintiff, WALKER MACMILLAN (“Plaintiff” or “MacMillan”), by

  and through his undersigned attorney, hereby files this lawsuit against Defendants, PIZZA

  CONNECTION, INC., a Florida profit corporation, STEPHANIE SETTICASI, individually, and

  STEVE SETTICASI, individually, and as grounds therefore alleges as follows:

                             JURISDICTION, PARTIES, AND VENUE

  1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

       attorney’s fees.

  2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

       U.S.C. §206 [FLSA].

  3. This Court has original jurisdiction over this matter insofar as the matter involves a federal

       question, namely violation of 29 U.S.C. §216(b).

  4. Plaintiff is a resident of Palm Beach County, Florida.


                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 1 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 8




  5. Defendant, PIZZA CONNECTION, INC. (“PCI”) has a principal address at 132 Island

       Drive, Ocean Ridge, Florida 33435.

  6. Defendant, STEPHANIE SETTICASI is believed to be a resident of Palm Beach County,

       Florida.

  7. Defendant, STEVE SETTICASI is believed to be a resident of Palm Beach County, Florida

  8. This cause of action arose in Palm Beach County, Florida.

  9.   Palm Beach County, Florida is proper venue for this action because Plaintiff reside in Palm

       Beach County and at all times material hereto, Plaintiff was employed by and had dealings

       with Defendant in Palm Beach County, Florida.

  10. Defendants failed to pay Plaintiff the mandatory overtime wages as required under federal law.

  11. Defendants have an annual gross sales volume that exceeds the statutory requirements of

       $500,000.00 per annum.

  12. Defendants, at all times material hereto, were an enterprise engaged in interstate commerce or

       in the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

  13. Plaintiff job duties were such that he himself was individually engaged in commerce.

                                        JOINT EMPLOYERS

  14. Defendant STEPHANIE SETTICASI is the Director/President of Pizza Connection, Inc. (See

       true and correct copy of Florida Department of State Division of Corporations Information on

       Pizza Connection, Inc., attached hereto as Exhibit “1.”)

  15. Defendant STEVE SETTICASI operated aspects of the company, made company business and

       financial decisions, as well as controlled payment to employees, scheduling employees which

       included the Plaintiff.



                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 2 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 8




  16. Steve Settiticasi had operation control over the corporate defendant’s business and Ms.

     Stepanie Setticasi is an officer of the company. As such both are deemed joint employers.

  17. Defendant PCI issued Plaintiff’s paychecks.

  18. At all times relevant, Individual Defendants were otherwise charged with the responsibility of

     paying wages to the Plaintiff and/or making decisions about and directing his work.

  19. Defendants and each of them are employers under the definition of the Fair Labor Standards

     Act.

                                    COMMON ALLEGATIONS

  20. Plaintiff has worked for Defendant from April 19, 2021, up to and including his separation

     on or about May 7, 2021.

  21. Plaintiff held the position of Customer Service Representative.

  22. Plaintiff’s job duties included working as a server and driver.

  23. At the time of hire, Defendants promised Plaintiff he would be compensated at the rate of

     $8.50 per hour.

  24. Plaintiff was not been paid for any of his hours worked.

  25. Plaintiff documented his hours worked through May 7, 2021, when he was finally added to

     the company time clock.

  26. According to Plaintiff’s records, from April 19, 2021 until May 7, 2021, he is owed unpaid

     wages for 52 hours worked; a total of $450.00.

  27. Plaintiff further believes the time clock used by Defendants’ will reflect additional unpaid

     hours worked by Plaintiff

  28. To date, Defendants have failed to compensate Plaintiff for wages owed while employed

     with Defendants.

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 3 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 8




                                         COUNT I
                                     UNDERPAYMENT
                           IN VIOLATION OF THE FLSA 29 U.S.C. § 206
                                       AGAINST PCI

  29. Plaintiff incorporates by reference paragraphs 1-28 all allegations of this Complaint as if set

     forth fully herein.

  30. Plaintiff is a covered employee entitled to compensation for all hours worked at the agreed

     upon rate.

  31. Plaintiff worked without the benefit of being paid the minimum wage as set forth in federal

     law.

  32. Defendant failed to compensate Plaintiff at least minimum wage.

  33. The Defendant’s failure to properly compensate the Plaintiff is in violation of the Fair Labor

     Standards Act, pursuant to 29 U.S.C. §206.

  34. Defendant’s failure to pay Plaintiff proper wages was the result of intentional, willful

     misconduct, such that Plaintiff is entitled to minimum wage payments for the entire period of

     his employment.

  35. Plaintiff is also entitled to liquidated damages as set forth under the FLSA.

  36. As a direct and proximate result of the Defendant’s action, the Plaintiff obtained counsel to

     represent him in this action and has agreed to incur reasonable attorney’s fees and costs for the

     prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an award

     of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

  37. As a direct and proximate result of the Defendant’s action, the Plaintiff has suffered damages.

  38. As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for overtime, liquidated

     damages, prejudgment interest, attorney’s fees, and other penalties


                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 4 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 8




         WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the

  Defendant as follows: That Plaintiff be awarded back wages, liquidated damages, prejudgment

  interest; that Plaintiff be awarded reasonable attorney’s fees and costs of suit pursuant to 29

  U.S.C.A. §216; and that Plaintiff be awarded such other and further relief as the Court deems just

  and proper.

                                         COUNT II
                                     UNDERPAYMENT
                           IN VIOLATION OF THE FLSA 29 U.S.C. § 206
                                AGAINST STEPHANI SETTICASI

  39. Plaintiff incorporates by reference paragraphs 1-28 all allegations of this Complaint as if set

     forth fully herein.

  40. Plaintiff is a covered employee entitled to compensation for all hours worked at the agreed

     upon rate.

  41. Plaintiff worked without the benefit of being paid the minimum wage as set forth in federal

     law.

  42. Defendant failed to compensate Plaintiff at least minimum wage.

  43. The Defendant’s failure to properly compensate the Plaintiff is in violation of the Fair Labor

     Standards Act, pursuant to 29 U.S.C. §206.

  44. Defendant’s failure to pay Plaintiff proper wages was the result of intentional, willful

     misconduct, such that Plaintiff is entitled to minimum wage payments for the entire period of

     his employment.

  45. Plaintiff is also entitled to liquidated damages as set forth under the FLSA.

  46. As a direct and proximate result of the Defendant’s action, the Plaintiff obtained counsel to

     represent him in this action and has agreed to incur reasonable attorney’s fees and costs for the


                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 5 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 8




     prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an award

     of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

  47. As a direct and proximate result of the Defendant’s action, the Plaintiff has suffered damages.

  48. As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for overtime, liquidated

     damages, prejudgment interest, attorney’s fees, and other penalties

         WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the

  Defendant as follows: That Plaintiff be awarded back wages, liquidated damages, prejudgment

  interest; that Plaintiff be awarded reasonable attorney’s fees and costs of suit pursuant to 29

  U.S.C.A. §216; and that Plaintiff be awarded such other and further relief as the Court deems just

  and proper.

                                         COUNT III
                                     UNDERPAYMENT
                           IN VIOLATION OF THE FLSA 29 U.S.C. § 206
                                 AGAINST STEVE SETTICASI

  49. Plaintiff incorporates by reference paragraphs 1-28 all allegations of this Complaint as if set

     forth fully herein.

  50. Plaintiff is a covered employee entitled to compensation for all hours worked at the agreed

     upon rate.

  51. Plaintiff worked without the benefit of being paid the minimum wage as set forth in federal

     law.

  52. Defendant failed to compensate Plaintiff at least minimum wage.

  53. The Defendant’s failure to properly compensate the Plaintiff is in violation of the Fair Labor

     Standards Act, pursuant to 29 U.S.C. §206.




                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 6 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 8




  54. Defendant’s failure to pay Plaintiff proper wages was the result of intentional, willful

     misconduct, such that Plaintiff is entitled to minimum wage payments for the entire period of

     his employment.

  55. Plaintiff is also entitled to liquidated damages as set forth under the FLSA.

  56. As a direct and proximate result of the Defendant’s action, the Plaintiff obtained counsel to

     represent him in this action and has agreed to incur reasonable attorney’s fees and costs for the

     prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an award

     of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

  57. As a direct and proximate result of the Defendant’s action, the Plaintiff has suffered damages.

  58. As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for overtime, liquidated

     damages, prejudgment interest, attorney’s fees, and other penalties

         WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the

  Defendant as follows: That Plaintiff be awarded back wages, liquidated damages, prejudgment

  interest; that Plaintiff be awarded reasonable attorney’s fees and costs of suit pursuant to 29

  U.S.C.A. §216; and that Plaintiff be awarded such other and further relief as the Court deems just

  and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff further demands a jury trial on all triable issues.

  Respectfully submitted this 3rd day of June 2021.

                                                 SCOTT WAGNER & ASSOCIATES, P.A.
                                                 Jupiter Gardens
                                                 250 South Central Boulevard, Suite 104-A
                                                 Jupiter, FL 33458
                                                 Telephone: (561) 653-0008
                                                 Facsimile: (561) 653-0020


                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 7 of 8
Case 9:21-cv-80992-DMM Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 8




                                       s/Cathleen Scott
                                       Cathleen Scott, Esquire
                                       Florida Bar No.: 135331
                                       Primary e-mail: CScott@scottwagnerlaw.com
                                       Secondary e-mail: mail@scottwagnerlaw.com
                                       Secondary Address: 101 Northpoint Parkway
                                       West Palm Beach, FL 33407
                                       www.ScottWagnerLaw.com
                                       Attorney for Plaintiff




                            Scott Wagner & Associates, P.A.
                                      Complaint
                                     Page 8 of 8
